DETAILED ACTION
This Office action is in response to the Amendment filed on 06 July 2022. Claims 1-25 are pending in the application. Claims 15-18 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-14 and 19-25 are readable, in the reply filed on 07 January 2022 is acknowledged.

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 4 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feudel et al., US 2002/0061626, in view of Hsu et al., EP 0 470 716, further in view of Yin et al., US 2013/0285127.
With respect to claim 1, Feudel et al. disclose a semiconductor device, shown in Figs. 2b and 2c, comprising: 
a substrate 201; 
a transistor above the substrate 201, wherein the transistor includes: 
a channel layer above the substrate (between source and drain regions 210), wherein the channel layer includes a first region (under gate electrode 203) and a second region (under sidewall spacers 220/204); 
a gate electrode 203 above the channel layer and separated from the channel layer by a gate dielectric layer 202, wherein the gate electrode 203 is above the first region of the channel layer; and 
a spacer 220/204 next to the gate electrode 203 to separate the gate electrode from a drain electrode or a source electrode above the channel layer, wherein the spacer 220/204 includes a dopant material 205 (n-type and p-type dopants, see paragraph [0029]) in contact with the second region of the channel layer, and wherein the spacer 220/204 includes a second material 204 over and on the dopant material 205, as shown in Fig. 2c, the second material 204 distinct from the dopant material 205, see paragraphs [0029]-[0031]. Since the spacer 220/204 is formed on the sidewalls of the gate electrode 203, it would have been obvious to the skilled artisan that the spacers would separate the gate electrode 203 from electrodes formed to the source and drain regions 210. However, the claim, as presently written, does not require the transistor to include a source or a drain electrode.
Although Feudel et al. disclose the channel region includes a first region under the gate electrode 103, Feudel et al. lack anticipation of the first region having a first dopant concentration. Hsu et al. disclose a semiconductor device comprising long channel and short channel NMOS and PMOS transistors in which the channel of the short channel NMOS transistor formed in region 50c is implanted to have a dopant concentration of between about 5 x 1015 atoms/cm3 to 2 x 1017 atoms/cm3 to provide punchthrough protection, see column 6, lines 52-57, and column 7, lines 38-46. It would have been obvious to the skilled artisan to form the first region of the channel under the gate electrode to have a first dopant concentration in order to provide punchthrough protection.
Although Feudel et al. disclose the outdiffusion of dopants from the sidewall spacers 220/204 into the second region of the channel region to form the lightly-doped regions 208 and the halo regions 209, as shown in Fig. 2c, Feudel et al. lack anticipation of the second region of the channel having a second dopant concentration different from the first dopant concentration in the first region. Yin et al. disclose a semiconductor device having a lightly-doped region 320 formed by the outdiffusion of dopants from sidewall spacers 410, wherein the lightly-doped regions have a doping concentration in the range of 5 x 1018 to 5 x 1020 cm-3, see paragraph [0034]. Given the disclosure of Yin et al., it would have been obvious to the skilled artisan that the light-doped region 208 in the known semiconductor device of Feudel et al. could have a dopant concentration different from the first dopant concentration. 
With respect to claim 2, in the semiconductor device of Feudel et al., the second region is n- typed doped including electrons donated from the dopant material in the spacer 220/204, indicated by reference numeral 205 in Fig. 2b, see paragraph [0029]-[0031]. 
With respect to claim 3, in the semiconductor device of Feudel et al., the second region is p- typed doped including free holes donated from the dopant material in the spacer 220/204, as shown in Fig. 2b, see paragraphs [0029]-[0031]. 
With respect to claim 5, in light of  Hsu et al. and Yin et al., it would have been obvious to the skilled artisan that the second dopant concentration in the second region is about 10 times to 1000 times higher than the first dopant concentration in the first region. 
With respect to claim 6, in light of  Hsu et al. and Yin et al., the second dopant concentration is in a range of 1e17/cm3 to 1e20/cm3, and the first dopant concentration is in a range of 1e16/cm3 to 3e16/cm3.  
With respect to claim 7, in the semiconductor device of Feudel et al., the second material of the spacer is for tuning a dielectric constant of the spacer, see Fig. 2b and paragraph [0029]. It would have been within the purview of the skilled artisan that the presence of dopants in the sidewall spacers 220/204 would tune the dielectric constant of the spacer.
With respect to claim 8, as shown in Fig. 17 of Yin et al., it would have been obvious to the skilled artisan that the semiconductor device of Feudel et al. would further comprise  the drain electrode 900 or the source electrode 900 next to the spacer 220/204 above the channel layer and adjacent to a drain area 210 or a source area 210 of the channel layer.  
With respect to claim 11, although Feudel et al. disclose that the gate electrode 203 can be formed from a conductive material, see paragraphs [0028] and [0022], Feudel et al. lack anticipation of the gate electrode, the source electrode, or the drain electrode includes a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper -4- Serial No.: 16/141,016Examiner: Wilczewski, Mary A. Attorney Docket No. AB1350-USArt Unit: 2822(Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO. However, Yin et al. disclose that the gate electrode 210 of a transistor can  include a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper -4- Serial No.: 16/141,016Examiner: Wilczewski, Mary A. Attorney Docket No. AB1350-USArt Unit: 2822(Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO, see paragraph [0020]. Therefore, in light of the teaching of Yin et al., it would have been obvious to the skilled artisan that the gate electrode 203 in the known transistor of Feudel et al. could include a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper -4- Serial No.: 16/141,016Examiner: Wilczewski, Mary A. Attorney Docket No. AB1350-USArt Unit: 2822(Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO.
With respect to claim 12, Feudel et al. disclose that the substrate 201 can include a material selected from the group consisting of a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate, see paragraphs [0028] and [0022].  
With respect to claim 13, Feudel et al. disclose that the gate dielectric layer 202 above the channel layer and below the gate electrode 203, as shown in Fig. 2c, wherein the gate dielectric layer 202 includes a material selected from the group consisting of silicon and oxygen; silicon and nitrogen; yttrium and oxygen; silicon, oxygen, and nitrogen; aluminum and oxygen; hafnium and oxygen; tantalum and oxygen; and titanium and oxygen, see paragraphs [0028] and [0022]. 
With respect to claim 14, as shown in Fig. 17 of Yin et al., the transistor is above an interconnect 330 that is above the substrate 100. Given the disclosure of Yin et al., it would have been obvious to the skilled artisan that a silicide interconnect could have been formed above the substrate on source and drain regions 210 in the known transistor of Feudel et al., thereby providing the gate of the transistor above an interconnect that is above the substrate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feudel et al., US 2002/0061626, in view of Hsu et al., EP 0 470 716, further in view of Yin et al., US 2013/0285127, as applied to claim 8 above, further in view of Gardner et al., US 5,710,054.
With respect to claim 9, although Feudel et al. disclose that source and drain regions 210 can be formed by ion implantation and annealing (see paragraph [0031]), Feudel et al. lack anticipation of the drain area or the source area has a third dopant concentration different from the first dopant concentration in the first region. Gardner et al. disclose a transistor in which the source and drain regions have a dopant concentration of 1 x 1018 to 1 x 1019 atoms/cm, see column 8, lines 20-29. Given the disclosure of Gardner et al., it would have been obvious to the skilled artisan that the source and drain regions 210 in the known transistor of Feudel et al. would a third dopant concentration different from the first dopant concentration in the first region of the channel (about 5 x 1015 atoms/cm3 to 2 x 1017 atoms/cm3, taught by Hsu et al.).  


Allowable Subject Matter
Claims 19-25 are allowable over the prior art of record.
.
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, and 11-14 have been considered but are moot in light of the new ground of rejection. Independent claim 1 has been amended to require the spacer includes a second material over and on the dopant material, the second material distinct from the dopant material. However, the semiconductor device of amended claim 1 is deemed obvious over the semiconductor device shown in Figs. 2b and 2c of Feudal et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822